IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,711


EX PARTE RICHARD MCBRAYER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1043288D IN THE 297TH DISTRICT COURT

FROM TARRANT COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
and sentenced to fifteen years' imprisonment. He did not appeal his conviction.
	Applicant contends, among other things, that because trial counsel failed to object, he was
denied his right to appeal an August 17, 2009 order, amending the judgment and sentence. Based on
our own independent review of the record, we conclude that there was a breakdown in the system,
Ex parte Riley, 193 S.W.3d 900, 902 (Tex. Crim. App. 2006), and that Applicant is entitled to an
out-of-time appeal of the August 17 order in cause number 1043288D from the 297th District Court
of Tarrant County. Applicant is ordered returned to that time at which he may give a written notice
of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal of the August 17
order. Within ten days of the issuance of this opinion, the trial court shall determine whether
Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court
shall immediately appoint an attorney to represent him on direct appeal. All time limits shall be
calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.
We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file
a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.
Applicant's remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App.
1997).

Delivered: January 11, 2012
Do Not Publish